Title: Editorial Note on Franklin’s Accounts, 1781
From: 
To: 


During the period of this volume, Franklin was involved in reviewing his accounts with Silas Deane and Chaumont; those discussions will be covered in the course of our annotation. No new lists of expenditures were initiated. The following previously identified accounts cover these months: VI and VII (XXIII, 21); XII (XXV, 3); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXIII (XXIX, 3); XXIV (XXXI, 3); XXV, XXVII, and XXVIII (XXXII, 3–4). We offer here a summary of entries which have not found a place elsewhere in our annotation but which provide insights into Franklin’s private and public life.
Account XXIII (William Temple Franklin’s Accounts, XXIX, 3) reveals various home improvements that Franklin made during this period. Baux, the tinman, did work on the bath; Brunel was paid for carpentry dating back to the previous September, as well as work specifically in the printing office; Roger whitewashed the kitchen; Foy provided upholstery; and Delbos, the plumber, was paid his bill for work completed since the previous October. Franklin bought a small pump from Charpentier, paid the mason, Dupeux, and accepted a fleur d’oranges from Chaumont’s gardener.
Franklin renewed his subscriptions to the Affiches de Paris, the Gazette de France, and the Courier de l’Europe. He also purchased a number of books. On May 1 he bought the recently published L’Art de soigner les pieds, by the King’s surgeon- chiropodist Laforest. In addition to discussing various foot problems and their remedies, Laforest argued against fashionable shoes that were too short and too high. This was one of the first systematic treatments of footcare, and it sold out quickly.
As the volumes of the Description générale … de la France were issued, Franklin purchased them: the second volume in May, the third in September. He bought two works by Joseph-Aignan Sigaud de La Fond, both published in 1781: Dictionnaire des merveilles de la nature and Précis historique et expérimental des phénomènes électriques. The “Traité sur la Construction des Vaisseaux” purchased on May 25 may have been Construction des vaisseaux du roy, et le nom de toutes les pieces qui y entrent published by Faure in 1775. He bought Brissot de Warville’s La Théorie des loix criminelles (Berlin, 1781); Essai sur l’électricité naturelle et artificielle (Paris, 1781) by the comte de La Cépède; another work on electricity by the abbé Bertholon; a pamphlet on barometers and thermometers, and one on indigo; Magné de Marolles, Essai sur la chasse au fusil (Paris, 1781); and Voyage de Suisse in two volumes, which must be Gilbert Burnet’s Voyage de Suisse, d’Italie, et de quelques endroits d’Allemagne & de France, fait des années 1685, & 1686 (first published in 1687). In addition, he purchased two sets of what Temple called “American Portraits”: the newly issued set of engravings by Benoît-Louis Prevost after drawings from nature by Pierre-Eugène du Simitière, entitled Collection des Portraits des Hommes qui se sont rendus célèbres dans la révolution des treize Etats-Unis de l’Amérique Septentrionale.
Payments to the household staff comprise a high proportion of the entries. Campo-de-Arbe was hired as maître d’hôtel in April. He paid all the family expenses, and was reimbursed every two months. Arbelot continued to serve Franklin, accompanying him to the baths, running small errands, and serving him at table when he dined away from home. Temple’s servant, who had been called “François” until this time, suddenly signs his receipts with a last name: Garnier. This is his final appearance. The last dinner at which he attended Temple was on July 24, although he was paid through August 4. He was replaced by Bénard, whose first dinner is on August 2. Coimet, the cook, is paid his wages and wine from December 15, 1780, through June 15, 1781. Joseph Bogey, the kitchen boy, finally receives wages for the period spanning October 15 through April 15. The unnamed person who furnished ice during the summer is paid on September 27.
Mme St. Louis, Franklin’s laundress and seamstress, submits a bill for washing and for a year’s worth of shirts made and mended. For the servants, M. Aurÿ provides three hats. Cabaret supplies stationery, and Silas Deane submits a bill for items purchased from Cabaret in 1780. Fouchet, a courier from Lorient, is advanced 12 louis on September 14.
Franklin maintained his charitable contributions during these months. Augustin Auffray, “a poor Sailor who married in Boston,” received 6 l.t., while “A distress’d poet” got half that amount. And finally, a mingling of philanthropy with self-interest: 6 l.t. was dispensed to “a Poor Author, on Condition that he should not dedicate his works to BF.”
Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3), shows that some of the larger household bills were referred to Grand: the ongoing accounts of Lahure, the tailor, of Mlle Chaumont for rental of horses and a carriage, and of Frémont for linen. Lucien provides unspecified work for the press, and Hémery collects his salary. Le Breton is reimbursed the shipping expense of eleven boxes on July 3, and on August 6 freight charges are paid for nine boxes of printing type. Franklin pays Benjamin Franklin Bache’s schooling expenses to “Rillet,” subscribes to the new edition of a work by the abbé Raynal, lends money to Bancroft (which he repays), and negotiates a draft on a London bank for Franklin’s niece Martha Johnson.
Account XXV (Account of Postage and Errands, XXXII, 3). The records for these months were kept by a variety of people, including L’Air de Lamotte and Gurdon Mumford, and as usual indicate a volume of outgoing correspondence that exceeds what has survived. Among the sheets are bills from Berthelot the postman and a bill for duty paid on six bottles of wine entering Paris on July 20. Joseph Bogey’s cousin Lansar submits an account for errands during August, mostly to Paris.
